DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement, the amendments to the claims and applicant arguments/remarks, filed on 06/28/2022, is acknowledged.  
Applicant has elected with traverse the invention of Group I, claims 1-16, drawn to a composition comprising compound of Formula (1), poloxamer and polyethylene glycol.  The traversal is on the ground(s) that “…the search and examination of all the claims in the application can be made without serious burden…”, i.e., do not place an undue burden on the examiner.  This is not found to be persuasive, because in the present case (MPEP § 808.02):  First, separate classification of identified inventions shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also required a separate field of search (searching different classes/subclasses and employing different search queries).  Second, the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the search for each innovation is not co-extensive particularly with regard to the literature search.  Reference that would anticipate the invention of one group would not anticipate or even make obvious another group.  Third, the burden also resides in the examination of independent claim sets for clarity, enablement and double patenting issues.  The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20 are pending in this application.  Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claim 1 has been amended.  Claims 1-16 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed 04/26/2021, claims benefit of foreign priority to CN202010105909.9, filed February 20, 2020, and CN202110194256.0, filed February 20, 2021.  No English translations of the certified copies of both priority application(s) have been received.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification is objected to because of the following informalities:  The use of the trademarks/trade names/product names has been noted in this application (Para. 0041, 0042, 0049).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.

Information Disclosure Statement
No information disclosure statement is associated with this application.

Claim Rejections - 35 USC § 112(a)(1)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

    PNG
    media_image1.png
    135
    348
    media_image1.png
    Greyscale
In the present case, the compound of formula (1) as amended in the claims, filed on 06/28/2022 (shown on the right), does not have any support in the original specification as filed.  

    PNG
    media_image2.png
    181
    319
    media_image2.png
    Greyscale
The instant specification teaches pharmaceutical compositions comprising a compound of formula (1) having a different structure shown on the right.  Therefore, the amended claims, filed on 06/28/2022, constitute a new matter.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Applicant is required to cancel the new matter in the reply to this Office Action.

Correspondence
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615